Citation Nr: 0203109	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
the required military service to be eligible for VA benefits.



FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits. 38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant filed a claim for entitlement to VA benefits in 
December 2000.  Accompanying his claim was a photocopy of a 
1973 affidavit for Philippine Army Personnel Certification, 
which states that the appellant served as a "civilian 
guerrilla."  Much of the writing on this certificate is not 
legible.  The legible portions of this certificate report 
service from October 1943 to September 1945 with various 
units that cannot be clearly discerned due to the legibility 
problems.  

The appellant submitted a certificate dated in November 2000, 
from the Armed Forces of the Philippines Office Adjutant 
General, which describes the appellant's military status as 
"Grla."  This Philippine certificate notes that the 
appellant was called to active duty on October 13, 1943 and 
served with the "13rd (sic) Bn 2nd Rang Regt (F-23)."  This 
certificate indicates that the appellant was processed on 
September 17, 1945 and discharged on February 28, 1946.  

In February 2001, the RO submitted a request to the National 
Personnel Records Center (NPRC) for verification of the 
appellant's claimed service.  In an August 2001 reply, the 
NPRC certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2001).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

The RO requested verification of the appellant's service.  A 
negative certification was returned by the NPRC following a 
thorough search of the records.  As noted above, the Court 
has held that a service department determination as to 
whether or not an individual had qualifying service is 
binding on VA.  See Duro; Dacoron.

The Board acknowledges that the record contains a 
"Certification" from the Philippine Army verifying the 
appellant's service as "Grla" in the "13rd Bn 2nd Rang Regt 
(F-23)" from October 1943 to September 1945.  However, VA is 
not bound by Philippine Army determinations of service.  In 
any event, the Board again notes that the Court has held that 
a service department determination as to an individual's 
service shall be binding on the VA. See Duro; Dacoron.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), applies to a case such as this (where the facts 
are not in dispute), the redefined obligations of VA with 
respect to the duty to notify and assist a claimant have been 
satisfied.  In its letter of March 2001, the RO notified the 
appellant of the evidence of record and the type of evidence 
that would substantiate the claim.  The appellant was also 
provided a Statement of the Case in which the RO noted the 
evidence, stated the applicable law and regulations, and 
explained the basis for denying the claim and the type of 
evidence that would support the claim.  The appellant has not 
submitted any documents in support of his current claim, nor 
has he reported the existence of any evidence that is 
relevant to the claim.  Additionally, the appellant was 
afforded the opportunity for a personal hearing but did not 
elect to have one.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159 (d)).  

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed him of 
that requirement in the statement of the case.  The appellant 
has not provided any new identifying information that would 
warrant an additional search by the service department.  
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994).  Accordingly, 
the appellant has not been prejudiced by the Board deciding 
his claim without remanding the case to the RO for 
consideration of the new law.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

